DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Mar 19, 2021 in response to the Non-Final Office Action mailed on Dec 3, 2020, regarding application number 15/911,115. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-3, 5-12, 14, 16-23 is/are currently pending and has/have been examined.


Response to Amendment 
	The examiner notes that the Remarks state “After entering the above amendments”, however the claims submitted alongside the response do not feature any amendments. The examiner believes the remark was a typographical error. As such, the examiner is evaluating the claims as submitted, which are indistinct from the previous iteration of claims. Applicant’s Remarks filed on Mar 19, 2021 have been considered as follows.



Information Disclosure Statement
	The information disclosure statement(s) filed Mar 19, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 8, 10-12, 14, 16-20 and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (Integrated acoustic and magnetic separation in microfluidic channels, Applied Physics Letters, 2009, previously of record) in view of Wikswo et al (WO 2013/086505, see attached document, already of record). 

Regarding Claim 1, Adams teaches a method to separate biological entities within a fluid sample (see Adams: “integration of acoustic and magnetic separation forces in a monolithic device, demonstrating high-purity, multiparameter particle separation in a continuous flow manner… method can be used for a wide range of cell types and samples”, left column, 2nd paragraph) comprising the steps of:
passing said fluid sample (see Adams: “A sample containing a mixture of acoustic target, magnetic target, and nontarget particles is injected into the sample injet”, left column, 3rd paragraph, Page 254103-1) through a microfluidic device (see Adams: “integrated acoustic-magnetic separation device”, left column, 3rd paragraph, Page 254103-1; “The IAMS device is fabricated using standard microfabrication techniques”, right column, 1st paragraph, Page 254103-1), wherein said biological entities are separated based on size of said biological entities into a first group and a second (see Adams: “particles are sorted based on both size and magnetic content”, left column, final paragraph, Page 254103-3) by one or more pressure nodes generated by an acoustic source attached to said microfluidic device  thereby producing a first sample comprising said first group of said biological entities (see Adams: “All particles then pass through an acoustic separation region, where the nontarget particles are separated from the sample via acoustophoresis and elute into the waste outlet”, left column, 3rd paragraph, Page 254103-1; the target particles are first sub-set, nontarget are second sub-set of the biological entities); 
passing said first sample through a magnetic device (see Adams: “integrated acoustic-magnetic separation device”, left column, 3rd paragraph, Page 254103-1) comprising a magnet, wherein said first group of said biological entities in said first sample is further separated (see Adams: “Acoustic and magnetic target articles are subsequently separated by a series of microfabricated ferromagnetic structures”, left column, 3rd paragraph, Page 254103-1), to produce a second sample comprising a first sub-group of said first group of said biological entitries marked with a type of magnetic label (see Adams: “selectively deflect the magnetic target particles into a different flow-stream”, left column 3rd paragraph to right column 1st paragraph, Page 254103-1); 
Adams teaches a continuous fluidic connection between the devices (see Adams: Fig 1).
Adams does not teach:
a flow connector arranged to decouple a flow rate of said fluid sample through said microfluidic device from a flow rate of said first sample through said magnetic device while at least one of said fluid sample in said microfluidic device or said first sample in said magnetic device is flowing. 
However, Wikswo teaches the analogous art of an integrated bio-object microfluidics chip fluidic network (see Wikswo: Abstract). Wikswo further teaches a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices to each other via fluidic switch valves, where the valves can be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates (see Wikswo: Page 46, line 28 to Page 49, line 17). The examiner notes that the perfusion controller of Wikswo is able to individually control flow rates through each of the chips and it is thus deemed capable of allow decoupling of flow rates of multiple chips. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluidic connection of Adams to include a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices, each with on-chip pumps, to other microfluidic devices in the network via fluidic switch valves as in Wikswo, because Wikswo teaches that this allows the valves to be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates (see Wikswo: Page 46, line 28 to Page 49, line 17).

Regarding Claim 2, modified Adams teaches all the limitations as applied to Claim 1 and further teaches wherein the first group of said biological entities is larger in average entity size than said second group of said biological entities (see Adams: Fig 2c, Page 254103-2; Adams: left column, 2nd paragraph, Page 254103-3; where the smaller particles, the non-targets, are separated from the larger particles).

Regarding Claim 3, modified Adams teaches all the limitations as applied to Claim 1. Modified Adams teaches the first sub-set of said biological entities is larger in size than said second sub-set of said biological entities (see Adams: Fig 2c, Page 254103-2; Adams: left column, 2nd paragraph, Page 254103-3; where the smaller particles, the non-targets, are separated from the larger particles).. 
Modified Adams does not teach “wherein the first group of said biological entities is smaller in average entity size than said second group of said biological entities”.
However, it would have been well within the skill of one of ordinary skill in the art to select a different sub-set for further processing based on the desired target, such as the sub-set with the smaller particle size, if it was desired to analyze these. 
It would have been obvious to one skilled in the art before the filing date of the invention to select a different sub-set for further processing based on the desired target. 

Regarding Claim 5, modified Adams teaches all the limitations as applied to Claim 1 and further teaches the step of passing first said first sample through said magnetic device further produces a third sample comprising a second sub-group of said first group of said biological entities without said type of magnetic label (see Adams: Fig 2c, Page 254103-2; Adams: left column, 2nd paragraph, Page 254103-3; where the second sample is divided based on magnetic labeling into two streams, one containing magnetic labels and one not, where the one that does not contain magnetic labels corresponds to the claimed “third sample”). 

Regarding Claim 8, modified Adams teaches all the limitations as applied to Claim 1 and further teaches wherein said acoustic source is a piezoelectric transducer (see Adams: “Acoustic resonances are excited by a single piezotransducer”, Fig 2 caption, Page 254103-2).

Regarding Claim 10, Adams teaches a method to separate biological entities within a fluid sample (see Adams: “integration of acoustic and magnetic separation forces in a monolithic device, demonstrating high-purity, multiparameter particle separation in a continuous flow manner… method can be used for a wide range of cell types and samples”, left column, 2nd paragraph) comprising the steps of:
passing said fluid sample (see Adams: “A sample containing a mixture of acoustic target, magnetic target, and nontarget particles is injected into the sample injet”, left column, 3rd paragraph, Page 254103-1) through a microfluidic device (see Adams: “integrated acoustic-magnetic separation device”, left column, 3rd paragraph, Page 254103-1; “The IAMS device is fabricated using standard microfabrication techniques”, right column, 1st paragraph, Page 254103-1), wherein said biological entities are separated based on size of said biological entities into a first group and a second group (see Adams: “particles are sorted based on both size and magnetic content”, left column, final paragraph, Page 254103-3) by one or more acoustic pressure nodes generated by an acoustic source attached to said microfluidic device thereby producing a first sample comprising said first group of said biological entities from the microfluidic device (see Adams: “All particles then pass through an acoustic separation region, where the nontarget particles are separated from the sample via acoustophoresis and elute into the waste outlet”, left column, 3rd paragraph, Page 254103-1; the target particles are first sub-set, nontarget are second sub-set of the biological entities); 
passing said first sample from said microfluidic device through a magnetic device (see Adams: “integrated acoustic-magnetic separation device”, left column, 3rd paragraph, Page 254103-1) comprising a magnet, wherein said first group of said biological entities in said second sample is magnetically separated (see Adams: “Acoustic and magnetic target articles are subsequently separated by a series of microfabricated ferromagnetic structures”, left column, 3rd paragraph, Page 254103-1), to produce an additional sample comprising a first sub-group of said first group of said biological entities marked with a type of magnetic label (see Adams: “selectively deflect the magnetic target particles into a different flow-stream”, left column 3rd paragraph to right column 1st paragraph, Page 254103-1); 
Adams teaches a continuous fluidic connection between the devices (see Adams: Fig 1).
Adams does not teach:
a flow connector arranged to decouple a flow rate of said fluid sample through said plurality of microfluidic devices from a flow rate of said second sample through said plurality of magnetic devices while at least one of said fluid sample and said second sample is flowing. 
However, Wikswo teaches the analogous art of an integrated bio-object microfluidics chip fluidic network (see Wikswo: Abstract). Wikswo further teaches a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices to each other via fluidic switch valves, where the valves can be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates (see Wikswo: Page 46, line 28 to Page 49, line 17). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluidic connection of Adams to include a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices, each with on-chip pumps, to other microfluidic devices in the network via fluidic switch valves as in Wikswo, because Wikswo teaches that this allows the valves to be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates (see Wikswo: Page 46, line 28 to Page 49, line 17).

Modified Adams does not teach:
dividing and passing said fluid sample through a plurality of microfluidic devices,
combining the first samples into a second sample,
dividing and passing the second sample through a plurality of magnetic devices to produce a third sample.
However, based on the above teachings, one of ordinary skill in the art would have been motivated to use a plurality of devices (i.e. duplicate devices) in parallel because this would have allowed processing of a large quantity of sample by processing a part of the sample in each device (i.e. dividing and passing through each of the devices), effectively minimizing the time necessary to process large samples and obtain results. This would then make the sample resulting from the acoustic separations the “first samples”, the combination of all “first samples” the “second sample” and the sample resulting from the magnetic separations the “third sample”.
It would have been obvious to one skilled in the art before the filing date of the invention to duplicate the device of modified Adams and to perform the method in parallel using a plurality of devices as this would have resulted in easier processing of a large quantity of sample by processing a part of the sample in each device to effectively minimize the time necessary to process large samples and obtain results. Furthermore, duplication of parts has been held by the courts to be prima facie obvious (see: § MPEP 2144.04 (VI) (B)) if there is a lack of indication as to unexpected results arising from the duplication of parts. 

Regarding Claim 11, modified Adams teaches all the limitations as applied to Claim 10 and further teaches wherein the first group of said biological entities is larger in average entity size than said second group of said biological entities (see Adams: Fig 2c, Page 254103-1; Adams: left column, 2nd paragraph, Page 254103-3; where the smaller particles, the non-targets, are separated from the larger particles).

Regarding Claim 12, modified Adams teaches all the limitations as applied to Claim 10. Modified Adams further teaches wherein the first sub-set of said biological entities is larger in size than said second sub-set of said biological entities (see Adams: Fig 2c, Page 254103-1; Adams: left column, 2nd paragraph, Page 254103-3; where the smaller particles, the non-targets, are separated from the larger particles).
Modified Adams does not teach “wherein the first group of said biological entities is smaller in average entity size than said second group of said biological entities”.
However, it would have been well within the skill of one of ordinary skill in the art to select a different sub-set for further processing based on the desired target, such as the sub-set with the smaller particle size, if it was desired to analyze these. 
It would have been obvious to one skilled in the art before the filing date of the invention to select a different sub-set for further processing based on the desired target. 

Regarding Claim 14, modified Adams teaches all the limitations as applied to Claim 10 and further teaches the step of dividing and passing said second sample through said plurality of magnetic devices further produces a fourth sample comprising a second sub-group of said first group of said biological entities without said type of magnetic label (see Adams: Fig 2c, Page 254103-2; Adams: left column, 2nd paragraph, Page 254103-3; where the second sample is divided based on magnetic labeling into two streams, one containing magnetic labels and one not, where the one that does not contain magnetic labels corresponds to the claimed “fourth sample”).

Regarding Claim 16, Adams teaches a method to separate biological entities within a fluid sample (see Adams: “integration of acoustic and magnetic separation forces in a monolithic device, demonstrating high-purity, multiparameter particle separation in a continuous flow manner… method can be used for a wide range of cell types and samples”, left column, 2nd paragraph). Adams further teaches:
passing a sample (see Adams: “A sample containing a mixture of acoustic target, magnetic target, and nontarget particles is injected into the sample injet”, left column, 3rd paragraph, Page 254103-1) through a microfluidic device (see Adams: “integrated acoustic-magnetic separation device”, left column, 3rd paragraph, Page 254103-1; “The IAMS device is fabricated using standard microfabrication techniques”, right column, 1st paragraph, Page 254103-1), wherein said biological entities in said fluid sample are separated into a first group and a second group based on size of said biological entities (see Adams: “particles are sorted based on both size and magnetic content”, left column, final paragraph, Page 254103-3) by one or more pressure nodes generated by an acoustic source attached to said microfluidic device thereby producing a first sample comprising first group of said biological entities (see Adams: “All particles then pass through an acoustic separation region, where the nontarget particles are separated from the sample via acoustophoresis and elute into the waste outlet”, left column, 3rd paragraph, Page 254103-1; the target particles are first sub-set, nontarget are second sub-set of the biological entities); 
passing through a magnetic device (see Adams: “integrated acoustic-magnetic separation device”, left column, 3rd paragraph, Page 254103-1) comprising a magnet, wherein biological entities are separated by said magnet (see Adams: “Acoustic and magnetic target articles are subsequently separated by a series of microfabricated ferromagnetic structures”, left column, 3rd paragraph, Page 254103-1), to produce a second sample (see Adams: “selectively deflect the magnetic target particles into a different flow-stream”, left column 3rd paragraph to right column 1st paragraph, Page 254103-1); 
Adams does not teach:
perform magnetic separation of a fluid sample utilizing the magnetic device to obtain a first sample prior to performing the acoustic separation of the second sample using the acoustic microfluidic device 
the first sample comprising a first group of said biological entities marked with a type of magnetic label and a second sample comprising a second group of said biological entities without said type of magnetic label
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to place the magnetic device prior to the acoustic microfluidic device (i.e. rearranging the parts) if it were desirable to perform the method it in this manner (i.e. magnetic separation prior to acoustic separation) as this would yield similar results. This would then make the sample resulting from the magnetic separation the “first sample”, said first sample “comprising a first group of saib biological entities marked with a type of magnetic label and a second sample comprising a second group of said biological entities without said type of magnetic label” and the sample resulting from the acoustic separation the “second sample”.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the invention and method of Adams to perform the magnetic separation utilizing the magnetic device prior to performing the acoustic separation using the acoustic microfluidic device (i.e. rearrange the parts) as this would yield similar results regardless of arrangement. Furthermore, rearrangement of parts has been held by the courts to be prima facie obvious by the courts (see: § MPEP 2144.01 (VI) (C)) if there is a lack of unexpected results arising from the rearrangement of parts. 

Modified Adams teaches a continuous fluidic connection between the devices (see Adams: Fig 1).
Modified Adams does not teach:
a flow connector arranged to decouple a flow rate of said fluid sample through said magnetic device from a flow rate of said first sample through said microfluidic device while at least one of said fluid sample in said magnetic device or said first sample in said microfluidic device is flowing. 
However, Wikswo teaches the analogous art of an integrated bio-object microfluidics chip fluidic network (see Wikswo: Abstract). Wikswo further teaches a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices to each other via fluidic switch valves, where the valves can be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates (see Wikswo: Page 46, line 28 to Page 49, line 17). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluidic connection of Adams to include a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices, each with on-chip pumps, to other microfluidic devices in the network via fluidic switch valves as in Wikswo, because Wikswo teaches that this allows the valves to be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates (see Wikswo: Page 46, line 28 to Page 49, line 17).  The choice of whether to pass the first or second sample is dependent on the desired separation and would have been a design choice by the user as this would be dictated by the experiment at hand. 

Regarding Claim 17, modified Adams teaches all the limitations as applied to Claim 16 and further teaches the step of passing either said first sample or said second sample through a microfluidic device is carried out by passing said first sample through said microfluidic device (see modification of Claim 16: The choice of whether to pass the first or second sample is dependent on the desired separation and would have been a design choice by the user as this would be dictated by the experiment at hand, and one of skill in the art could have chosen any of the samples, including the first sample, to pass through the microfluidic device in the step described).

Regarding Claim 18, modified Adams teaches all the limitations as applied to Claim 16 and further teaches the step of passing either said first sample or said second sample through a microfluidic device is carried out by passing said second sample through said microfluidic device (see modification of Claim 16: The choice of whether to pass the first or second sample is dependent on the desired separation and would have been a design choice by the user as this would be dictated by the experiment at hand, and one of skill in the art could have chosen any of the samples, including the second sample, to pass through the microfluidic device in the step described).

Regarding Claim 19, modified Adams teaches all the limitations as applied to Claim 16 and further teaches wherein the first group said biological entities is larger in average entity size than said second group of said biological entities (see Adams: Fig 2c, Page 254103-2; Adams: left column, 2nd paragraph, Page 254103-3; where the smaller particles, the non-targets, are separated from the larger particles).

Regarding Claim 20, modified Adams teaches all the limitations as applied to Claim 16. Modified Adams teaches the first sub-set of said biological entities is larger in size than said second sub-set of said biological entities (see Adams: Fig 2c, Page 254103-2; Adams: left column, 2nd paragraph, Page 254103-3; where the smaller particles, the non-targets, are separated from the larger particles).
Modified Adams does not teach “wherein the first group of said biological entities is smaller in average entity size than said second group of said biological entities”. 
However, it would have been well within the skill of one of ordinary skill in the art to select a different sub-set for further processing based on the desired target, such as the sub-set with the smaller particle size, if it was desired to analyze these. 
It would have been obvious to one skilled in the art before the filing date of the invention to select a different sub-set for further processing based on the desired target.

Regarding Claim 21, modified Adams teaches all the limitations as applied to Claim 1 and further teaches wherein said flow rate of said fluid sample through said microfluidic device is different from said flow rate of said first sample through said magnetic device (see modification of Claim 1, modify the fluidic connection of Adams to include a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices, each with on-chip pumps, to other microfluidic devices in the network via fluidic switch valves as in Wikswo, because Wikswo teaches that this allows the valves to be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates; Wikswo: Page 46, line 28 to Page 49, line 17, particularly Wiskswo: Page 49, line 12-14).

Regarding Claim 22, modified Adams teaches all the limitations as applied to Claim 10 and further teaches wherein said flow rate of said fluid sample through said plurality of microfluidic devices is different from said flow rate of said second sample through said plurality of magnetic devices (see modification of Claim 10, modify the fluidic connection of Adams to include a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices, each with on-chip pumps, to other microfluidic devices in the network via fluidic switch valves as in Wikswo, because Wikswo teaches that this allows the valves to be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates; Wikswo: Page 46, line 28 to Page 49, line 17, particularly Wiskswo: Page 49, line 12-14).

Regarding Claim 21, modified Adams teaches all the limitations as applied to Claim 16 and further teaches wherein said flow rate of said fluid sample through said magnetic device is different from said either said first sample or said second sample through said microfluidic device (see modification of Claim 16, modify the fluidic connection of Adams to include a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices, each with on-chip pumps, to other microfluidic devices in the network via fluidic switch valves as in Wikswo, because Wikswo teaches that this allows the valves to be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates; Wikswo: Page 46, line 28 to Page 49, line 17, particularly Wiskswo: Page 49, line 12-14).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (Integrated acoustic and magnetic separation in microfluidic channels, Applied Physics Letters, 2009, previously of record) in view of Wikswo et al (WO 2013/086505, see attached document, already of record) and in further view of Yu et al (US 2014/0120570, previously of record). 

Regarding Claim 6, modified Adams teaches all the limitations as applied to Claim 1. Modified Adams further teaches the use of programmable syringe pumps to control flow (see Adams: Fig 2). 
Modified Adams does not explicitly teach “wherein the step of passing said fluid sample through said microfluidic device and the step of passing said first sample through said magnetic device are carried out using peristaltic pumps having attached tubings that reduce flow rate pulsation”. 
However, Yu teaches the analogous art of devices and methods for sorting components such as cells contained in a liquid sample using fluidically coupled magnetic and acoustic separation devices (see Yu: Abstract). Yu further suggests that devices can contain additional components such as valves (pinch valves and the like; i.e. flow regulators) and pumps (e.g., syringe pumps, peristaltic pumps, and the like) (see Yu: [0055]).
It would have been obvious to one skilled in the art before the filing date of the invention to exchange the syringe pumps of modified Adams for the peristaltic pumps of Yu (see Yu: [0055]) , further connecting said peristaltic pumps via tubings, because Yu suggests that syringe pumps and peristaltic pumps are interchangeable ways to control fluid flow. Furthermore, the fluidic connection between the devices implies that the pump controls the flow and is capable of passing the fluid sample into the microfluidic device and the first sample into the magnetic device. 

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (Integrated acoustic and magnetic separation in microfluidic channels, Applied Physics Letters, 2009, previously of record) in view of Wikswo et al (WO 2013/086505, see attached document, already of record) and in further view of Yu et al (US 2014/0120570, previously of record) and Zhu et al (Gravity Driven Micropump, Micro Total Analysis Systems, 2002, previously of record).

Regarding Claim 7, modified Adams teaches all the limitations as applied to Claim 1. Modified Adams further teaches “wherein said microfluidic device is a microfluidic chip having a sample input port, a sample output port, and a microfluidic channel connecting in between said sample input port and said sample output port; wherein said fluid sample is passed through said microfluidic channel from said sample input port to said sample output port; wherein said magnetic device further comprises a magnetic separation channel with a sample input end and a sample output end; wherein said first sample enters said sample input end and exits said sample output end” (see modification of apparatus of Adams with apparatus and reversible valve of Toner in Claim 1). 
Modified Adams does not teach “and wherein said microfluidic chip, said flow connector and said magnetic separation channel are included in an enclosed fluidic line”.
However, Zhu teaches art analogous to the claimed flow connector, specifically a gravity driven micropump (see Zhu: Abstract). Zhu further teaches that the gravity driven micropump (see Zhu: Fig 1) has the advantages that it doesn’t need fuel, has no moving parts, is not dependent on the liquid composition, does not generate electric or magnetic fields that affect cells and is simple to fabricate while allowing the flow rate to remain constant regardless of volume in the reservoir. Furthermore, it would have been well within the skill of one of ordinary skill in the art to arrange these parts such that they were enclosed in a fluidic line (i.e. continuous). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the flow connection of modified Adams to include a gravity driven micropump as in Zhu (see Zhu: Fig 1), because Zhu teaches the advantages of the system such as it not needing fuel, having no moving parts, not being affected on the liquid composition, not generating electric or magnetic fields that affect cells and being simple to fabricate while allowing for the flow rate to remain constant regardless of volume in the reservoir. Furthermore, the act of “making continuous” has been held by the courts to be prima facie obvious (see: § MPEP 2144.04 (V) (E)).

Regarding Claim 9, modified Adams teaches all the limitations as applied to Claim 7 and further teaches wherein said sample output port of said microfluidic chip connects to an input port of said flow connector, and wherein said sample input end of said magnetic separation channel connects to an output port of said flow connector; and wherein said first sample passes from said input port to said output port of said flow connector through force of gravity (see reasoning in Claim 7: modification of flow connector of modified Adams with gravity driven pump of Zhu). 



Response to Arguments
Applicant's Arguments, filed on Mar 19, 2021, towards the previous prior art rejections on Page(s) 9-12 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 10 of their Remarks, that the combination made, in particular Wikswo, does not teach a flow connector arranged to decouple flow rates. 
The examiner respectfully disagrees. 
Regarding the teachings of Wikswo, the examiner notes that Wikswo a perfusion (i.e. through flow) controller, where the perfusion controller has a plurality of inlets and outlets and connects multiple microfluidic devices to each other via fluidic switch valves, where the valves can be used in conjunction with on-chip pumps to selectively and individually perfuse (i.e. flow) fluid through each of the chips at predetermined rates (see Wikswo: Page 46, line 28 to Page 49, line 17). Wikswo teaches individual control of the flow rates and as such is deemed capable of the claimed function of being “arranged to decouple a flow rate of said fluid sample through said microfluidic device from a flow rate of said first sample through said magnetic device while at least one of said fluid sample in said microfluidics device and said first sample in said magnetic device is flowing”. Thus, the rejection is maintained (see above).


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797